Title: Memoranda, 13 June 1757
From: Washington, George
To: 




[Fort Loudoun] June 13th [1757]

   Draughts:
Not to receive any but what is fit for the Service; reject all that are old—Subject to Fits—and otherwise infirm.
Keep Copy’s of all the Receipts given for the Men: take exact lists of their Names—Countys they Come from hight Age Complection &ca so soon as they are receivd.
Give the Officer who receives them a Copy of the Act to govern himself by.
Dont let him give receipts either for Arms Cloaths or anything else unless orderd so by the Act.
13 Edwards’s
Enquire how that Garrison is provided with Ammunition & send them some.
Philadelphia
Send there and see if a man can be engagd to teach the Fife.
13 Fort Loudoun
Have the returns for Provisions & other things relating to this Duty put under better regulation’s.
And Order the Commissary some times to give out Bacon to the Troops.
